Title: From James Madison to John Howe, 2 March 1824
From: Madison, James
To: Howe, John


        
          Sir.
          Montpr. Mar. 2. 1824
        
        I recd. by the mail of last evening your letter of Feb. 22. and have dropped a few lines to the President, recalling his attention to the subject of my former one.
        I return the letter from Mr. Marshal. I am very sorry to learn that he has been so little successful in regaining his health; and that a final failure will bequeath to his amiable relict, a situation for herself & infant charge, calling for so much sympathy.
      